IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania Public Utility Commission,   :
                         Petitioner       :
                                          :
           v.                             : No. 980 C.D. 2019
                                          :
Eric Friedman,                            :
                        Respondent        :


Energy Transfer,                          :
                        Petitioner        :
                                          :
      v.                                  : No. 982 C.D. 2019
                                          :
Eric Friedman,                            :
                        Respondent        :


PER CURIAM

                                     ORDER

            AND NOW, this 15th day of December 2020, it is ordered that the
above-captioned opinion filed on October 21, 2020 shall be designated OPINION,
rather than MEMORANDUM OPINION, and it shall be reported.